Citation Nr: 1622115	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-37 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to September 2, 1995, for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Chicago, Illinois.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Chicago, Illinois.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's correspondence submitted after the issuance of the August 2009 statement of the case (SOC), as explained in detail below, because there is a prior final Board decision addressing the same earlier effective date issue, the Veteran's claim must be denied as a matter of law.  Therefore, whether the Veteran submitted his statements before or after the issuance of the last SOC/SSOC is moot.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, October 1996, December 1996, November 1998, March 2001, September 2005, June 2006; DRO Hearing Transcripts, March 1997 and June 2002; see also Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1. A May 2004 Board decision denied the Veteran's claim of entitlement to an effective date prior to September 2, 1995, for the award of a 100 percent disability rating for PTSD.

2.  In February 2016, the Court of Appeals for Veterans Claims (Court) dismissed the Veteran's appeal of the May 2004 Board decision and the Board decision is thus final.


CONCLUSION OF LAW

The Veteran's claim of entitlement to an effective date prior to September 2, 1995, for the award of a 100 percent disability rating for PTSD must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case. Under such circumstances, VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

II. Analysis

The Veteran claims entitlement to an effective date prior to September 2, 1995, for the award of a 100 percent disability rating for his PTSD.

As an initial matter, the Board notes that generally, when the Board enters a decision, a claimant has the option of (1) an appeal to the United States Court of Appeals for Veterans Claims (Court), (2) filing with the Board a motion for reconsideration of the Board decision, (3) filing with the Board a motion to vacate the Board decision, (4) filing with the Board a motion for revision of the Board decision on the basis of CUE, and (5) in some cases - but not for effective date claims, requesting that the local VA office reopen your claim by submitting new and material evidence.  See 38 U.S.C.A. §§ 5108, 7103, 7104(b), 7111, 7266 (West 2014); 38 C.F.R. § 20.904 (2015); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

By way of background, a July 1987 rating decision awarded service connection for a bipolar disorder and assigned a noncompensable rating, effective April 30, 1985.  A September 1987 rating decision awarded a higher 10 percent initial rating for schizophrenia (formerly rated as a bipolar disorder), effective April 30, 1985.  A December 1988 Board decision denied entitlement to a higher initial rating.  

In March 1989, the Veteran filed a claim for an increased rating, which was denied by a March 1989 rating decision.  June 1989, July 1989, and August 1989 rating decisions continued the denial of an increased rating.  The Veteran filed a May 1990 notice of disagreement.  However, the RO treated the May 1990 disagreement as pertaining to an April 1990 rating decision that was not yet mailed to the Veteran until June 1990 (that awarded a higher 30 percent rating).  In July 1990, the RO notified the Veteran that the May 1990 notice of disagreement was prematurely filed as to the April 1990 rating decision and could not be accepted.  Later, a January 1997 statement of the case (SOC) was issued regarding entitlement to an increased rating, and the Veteran filed a March 1997 Form 9 substantive appeal to the Board.  Shortly thereafter, a November 1997 rating decision awarded an increased 100 percent rating, effective September 7, 1996.  

More recently, a June 2001 rating decision awarded an earlier effective date of September 2, 1995 for the 100 percent rating.  The Veteran filed a March 2002 notice of disagreement, an April 2002 SOC was issued, and the Veteran filed a June 2002 Form 9 substantive appeal to the Board.  A May 2004 Board decision denied entitlement to an effective date prior to September 2, 1995 for the award of a 100 percent rating for the Veteran's PTSD.  In August 2004, the Veteran filed a motion to vacate the May 2004 Board decision, which motion was denied by the Board in October 2004.  The Veteran thereafter appealed to the Court and his appeal was dismissed as untimely by way of a February 2016 order.  As a result, the May 2004 Board decision is final.  

Shortly after the final May 2004 Board decision that denied entitlement to an earlier effective date for the 100 percent rating for PTSD, the Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there may be no "free-standing claim" for an earlier effective date, and that once an effective date has become final, such as by way of an RO or Board decision, a claimant's only recourse is to have the final decision revised on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2015).

In September 2005, the Veteran filed another claim with the RO for entitlement to an earlier effective date for the 100 percent rating for his PTSD.  A June 2007 rating decision denied the claim, and the Veteran appealed to the Board.  Because the final May 2004 Board decision already addressed the issue of entitlement to an earlier effective date for the 100 percent rating for PTSD, under Rudd, the Veteran's appeal must be dismissed.  See Rudd, supra; 38 U.S.C.A. §§ 7104, 7105(d)(5), 7111.  

However, the Board notes that the Veteran is free to file a claim alleging CUE in the December 1988 and May 2004 Board decisions.

	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to an effective date prior to September 2, 1995, for the award of a 100 percent disability rating for PTSD is dismissed.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


